﻿The delegation of Ghana
congratulates His Excellency Mr. Hennadiy Udovenko on
his election to the presidency of the General Assembly at
its fifty-second session. His long experience in the affairs
of this Organization and the great qualities which he brings
to this high office assure us that under his wise guidance
the work of this session will be fruitful and constructive. To
that end my delegation pledges to him its full support and
cooperation.
My delegation also wishes to pay a special tribute to
his distinguished predecessor, His Excellency Mr. Razali
Ismail, who conducted the business of the fifty-first session
with remarkable zeal and efficiency. The promptitude and
energy with which he discharged his responsibilities as
President has left an enduring imprint on the work of this
Organization.
To our distinguished Secretary-General and my
compatriot, His Excellency Mr. Kofi Annan, we wish to
express our deep appreciation for his sterling qualities of
leadership. The people of Ghana are indeed grateful to the
world community for having chosen a son to head this very
high and important body. Barely nine months after
assuming his onerous responsibilities, Kofi Annan has
demonstrated an indefatigable energy and commitment to
the reform and efficient management of the Organization
to enable it to measure up to the purposes and objectives
of its existence. We pledge to him our continued
unflinching support.
At the fifty-first session, Member States warmly
welcomed the conclusion of the Pelindaba and Bangkok
Treaties establishing a nuclear-weapon-free zone in Africa
and South-East Asia respectively. We also welcomed the
adoption of the Comprehensive Nuclear-Test-Ban Treaty,
which has since been signed by the vast majority of
States, including my own. We view these as progressive
steps on the road to nuclear disarmament. We therefore
renew our call on the nuclear-weapon States to cooperate
with the rest of the international community for the
commencement and early conclusion of multilateral
negotiations on a universal and binding convention
prohibiting the development, production, stockpiling and
use of nuclear weapons, and mandating the destruction of
the existing stockpiles.
We make these appeals not as an annual ritual but
because of our deep conviction that the elimination of
weapons of mass destruction, including nuclear, chemical
and biological weapons, will go a long way to promote
international peace and security, a principal purpose for
which this Organization was established.
While weapons of mass destruction deserve the
priority attention accorded them by this Assembly, the
question of conventional weapons cannot be ignored
either. The illicit transfer and use of this category of
armaments are a source of great concern, since they
constitute a threat to the stability of States and fuel the
numerous conflicts which bedevil the world today,
particularly in Africa. They also provide terrorists, drug
barons and other criminals the means with which to
pursue their illegal activities. We must adopt all available
means to curb the illicit traffic. In the same vein, we
support ongoing international initiatives to conclude a
treaty banning the production, transfer and use of anti-
personnel landmines, which continue to kill and maim
innocent people and disrupt the economic and social life
of millions, long after the end of the conflicts in which
they were laid.
Though the end of the cold war has greatly reduced
the threat of another global war, which twice in this
century brought untold sorrow to mankind, intra-country
conflicts and civil wars continue to wreak havoc in
17


several countries, with resultant loss of lives, destruction of
national infrastructure, displacement of innocent persons
and outflow of refugees into neighbouring countries. In
Afghanistan, Cambodia, the former Yugoslavia, Somalia,
Angola, Liberia and Sierra Leone and the Republic of the
Congo, we see the havoc caused by this new trend and its
potential threat to regional and subregional security.
We in Africa are all the more concerned. For while
the international community is prompt to react to conflicts
in regions of economic or geo-strategic interest to the rich
and industrialized world, conflicts in some developing
countries, particularly in Africa, I am sorry to say, fail to
elicit the same degree of response. Thus, peacekeeping,
which is a primary function of this Organization, has also
fallen prey to geo-strategic parochial considerations. We
hasten to warn that such double standards threaten the
concept of collective security which constitutes the very
foundation of this Organization.
In the West African subregion, we have endeavoured
to fill the gap left by international inertia and selectivity.
After nearly eight years of fratricidal civil war and the
Economic Community of West African States (ECOWAS)
Monitoring Group (ECOMOG) intervention in Liberia,
countries of the subregion, with only the limited assistance
of the international community, finally succeeded in
supervising the conduct of presidential and legislative
elections in the country in July 1997, under conditions
generally acknowledged to be free and fair.
We are happy to welcome the worthy representatives
of the elected Government of Liberia to this Assembly. For
true and lasting peace in that country, we urge the
international community to stand by the people of Liberia
as they set out on the difficult road of national
reconstruction. We are proud to have been part of the
process to restore peace and legitimacy in Liberia, and pray
that the Liberian Government and people will continue on
the path of national reconciliation in order to consolidate
the hard-won peace, which is vital for social and economic
development.
While we applaud the return of peace to Liberia, we
deplore the onset of violence, disorder and destruction
following the unjustified overthrow of the democratically
elected Government of President Tejan Kabbah in Sierra
Leone. We call on the leaders of the coup to heed the
unequivocal condemnation of their act by the international
community and cooperate with the efforts of ECOWAS to
restore constitutional order in Sierra Leone.
In recent years, my delegation has had cause to
express its concern and regret at the continued imposition
of unjust sanctions on Libya by the Security Council, in
defiance of the expressed wish of the vast majority of
States represented in the League of Arab States, the
Organization of African Unity and the Non-Aligned
Movement. We note that Libya has fully met the
requirements of Security Council resolution 731 (1992)
and is willing to cooperate with the other parties
concerned in the dispute. We urge the Security Council to
revisit the issue and ensure a peaceful solution of the
conflict and an end to the sanctions.
We also reiterate the call of the Non-Aligned
Movement and other States on the United States of
America to put an end to the economic, commercial and
financial measures and actions unilaterally imposed on
Cuba, in contravention of the United Nations Charter and
all principles of international law.
We urge the people of Korea to work together in
peace to realize their aspirations. Since the end of the
cold war peace on the peninsula has needlessly been
under threat on a number of occasions.
On the question of Western Sahara, we maintain our
confidence in the power of direct dialogue, under the
auspices of this Organization, as the best means by which
the Settlement Plan can be revived to enable the Sahrawi
people to exercise their right to self-determination,
through a free, fair and impartial referendum. The news
that the Secretary-General’s personal envoy, in the worthy
person of His Excellency Mr. James Baker III, has
succeeded in brokering a compromise agreement through
such direct talks is reassuring, and we hope that very
soon, this long, drawn-out conflict will be amenable to
successful resolution.
May I also avail myself of this opportunity to
express my Government’s regret that the Middle East
peace process has been put in grave jeopardy by the
actions of the Israeli Government, which, defying
international outcry, continues its settlement activities in
East Jerusalem. For these are the very actions which
encourage extremists among the Palestinians to organize
terrorist acts against the Israeli population. We would also
urge the Palestinian leadership to continue more
assiduously in its efforts to achieve the objectives of their
treaty with Israel through non-confrontational means.
Many a representative has drawn attention to the
continued and widespread growth of the global economy
18


as we move towards the close of the century and to the
broadening of the reach of economic growth in developing
countries to include an increasing number of low-income
countries. Indeed, many African countries have achieved
stronger growth of output and incomes in 1996 and 1997.
This encouraging trend has been achieved through the
adoption and pursuit by Governments of policies and
measures aimed at ensuring, among others, macroeconomic
stability, inflows of foreign direct investment, open and free
markets and stable and transparent legal and regulatory
frameworks.
However, it is pertinent also to point out that despite
these efforts, many African countries, and especially the
least developed countries, continue to face important policy
challenges, particularly in the areas of enhancing resource
mobilization and allocation, strengthening savings and
investment and financing development. The difficulties
inherent in these challenges are compounded by the adverse
impact of globalization and liberalization. These countries
have not participated in, nor benefited from, globalization.
On the contrary, they have become even more marginalized
in the global economy for the very simple reason that they
lack the physical, financial and human resources as well as
the institutional infrastructure necessary for effective
competition and integration in the international markets.
In specific terms our countries, despite various
structural reforms, have been unable to attract in sufficient
quantities the necessary capital inflows for investment, and
are confronted at the same time with domestic supply-side
constraints which limit our export potential, an
unsustainable debt which swallows a great part of our
national income, and declining levels of official
development assistance, among others. The “prosperity-
poverty” gap, or gulf, between the haves and the have-nots
is ever more yawning.
Under these circumstances, what we need is a new
development strategy based on genuine partnership between
the developed and developing countries and which takes a
holistic view of development, combining within itself all
the tools of development, including trade and investment as
well as official development assistance and South/South
cooperation. Such a strategy will also necessitate the
democratization of international relations, particularly in the
economic sphere; the establishment of open, equitable and
transparent international regimes; the creation of fair
opportunities for all; and the protection of the weakest
members of our community.
It is in this context that we welcome the successful
conclusion and adoption of the Agenda for Development,
which is intended to serve as an initial framework for
renewing and strengthening the partnership for
development on the basis of mutual benefits and genuine
interdependence. While acknowledging and affirming our
commitment to the primacy of national policies and
measures to achieve our development goals, we wish to
stress the importance of the fulfilment by all parties of the
global commitments aimed at supplementing national
efforts. In this connection, we express the hope that the
commitments and internationally agreed targets reached at
recent major United Nations conferences will be fully
implemented by all parties. It is also our view that the
United Nations must be strengthened and adequately
equipped to carry out its important role in development.
In seeking to achieve our goals, we the countries of
the developing world need to cooperate more among
ourselves as a means of strengthening our self-reliance
and complementing international development
cooperation. We therefore need to strive to enhance
cooperation at all levels — bilateral, subregional, regional
and interregional — in the important areas of trade,
investment, finance, science and technology, environment,
human resources development, and information and
communications. This, in the view of my delegation, will
constitute an important strategy for facilitating the
effective participation of developing countries in the
global economy.
The review and appraisal of the implementation of
Agenda 21 last June revealed worsening trends for
sustainable development, as well as the continued
deterioration of the state of the global environment as a
result of the failure of the international community to
fulfil the commitments it undertook in 1992. This is a sad
state of affairs. But even sadder still was the failure of the
review session to make any significant progress on the
critical issues of Agenda 21, owing to the unwillingness
of Member States to establish time-bound and quantified
commitments. It is absolutely necessary that we all
recommit ourselves to the global partnership established
at Rio in 1992 and to the fulfilment of the obligations
voluntarily assumed under Agenda 21.
Ghana has in various forums indicated its support for
the establishment of an international criminal court. We
are gratified that the Preparatory Committee for the
establishment of the Court made significant progress in
that direction at its last two sessions. We hope that with
the same determination and spirit of compromise which
19


has characterized the work of the Preparatory Committee
since its inception, the establishment of the Court will soon
become a reality. We wish to recognize the useful
contributions of the various non-governmental organizations
which have worked closely with governmental delegations
on several difficult aspects of the proposed international
criminal court.
Progress on the Law of the Sea also deserves mention.
With the establishment of the Commission on the Limits of
the Continental Shelf, all institutions envisaged by the
Convention have now been put in place. It is our hope that
adequate resources will be made available to these
institutions to enable them fully to attain the objectives for
which they were set up. It is also our hope that cooperation
between the appropriate United Nations agencies and
developing countries in the sphere of the Law of the Sea
will be intensified to enable developing countries fully to
utilize the benefits conferred on them by the Convention on
the Law of the Sea.
The critical financial situation of the Organization is
a major source of concern to my delegation, as it places our
Organization in jeopardy at a time of challenge and of
opportunity to promote the objectives and purposes of the
Organization. It is regrettable that a number of countries,
including some of the largest contributors, are neither
paying their contributions nor making good on their arrears,
while some even wittingly aggravate the situation by
attaching unacceptable conditions or benchmarks to the
discharge of their Charter obligations in this regard. My
delegation strongly believes that support for the United
Nations must be demonstrated not only by an eagerness to
promote reforms but more importantly by the willingness of
Member States to pay all their assessed contributions
promptly, fully and unconditionally to ensure that the
Organization is financially sound and can meet its mandates
and other commitments.
Ted Turner, an individual with no obligation
whatsoever to support the United Nations, has demonstrated
support in a dramatic and yet effective manner. He has
offered to pay the United Nations $1 billion over 10 years.
What excuse has any country got, then, to say, “We will
not pay”, or “We will pay only if ...”? On behalf of His
Excellency the President of Ghana and of the people of
Ghana, I say thank you to Ted Turner for showing us the
way, for pricking our consciences and for being such a
good citizen of the world.
Today at the fifty-second session, perhaps more so
than ever before, the General Assembly is confronted with
the complex problem of the reform of our Organization.
On the threshold of a new millennium, the United Nations
cannot continue to conduct its business as usual. It has to
adopt bold and imaginative measures to overhaul its
structure and working methods with a view to removing
the obstacles that impede its effectiveness not only as an
instrument for promoting international peace and security
but also as an indispensable agent for resolving the
world’s socio-economic problems.
It is in this context that Ghana has carefully studied
the Secretary-General’s wide-ranging and far-reaching
proposals presented to Member States for their
consideration and reaction. We warmly congratulate the
Secretary-General on his bold initiative. The Secretary-
General has thrown a momentous challenge to all of us,
and we should do everything possible to measure up to
the test by manifesting the necessary breadth of vision
and objectivity of outlook. The United Nations remains
the only international body available to us in our search
for peace, progress and prosperity as well as in the
resolution of differences among nations.
For us as a nation, we are particularly interested in
the new sense of purpose and dynamism that the
proposals seek to inject into United Nations development
activities to make them more coherent and output-
oriented. We support the setting up of an effective
machinery to study the various proposals and how to
implement them, and we stand ready to participate in any
such effort.










